Citation Nr: 0840692	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), in excess of 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.  

The matter of service connection for tinnitus is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2008 Order, the Court issued a single-judge opinion, 
vacated the portion of the March 2006 Board decision that 
denied the tinnitus claim, and remanded the matter.

In March 2006, service connection for tinnitus came before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating decision of the RO in St. Louis, Missouri, 
which denied the claim.  

The issue of an increased initial rating for PTSD arises from 
a November 2005 rating decision which granted service 
connection for the disability.  During the pendency of the 
appeal, an increased initial evaluation from 10 percent to 30 
percent was granted for PTSD by rating decision dated in 
April 2007.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  


The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's PTSD does not result in occupational or social 
impairment with reduced reliability or productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of long-term 
memory; impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for an increased 
initial rating for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).

A February 2007 letter provided notice of the manner in which 
VA assigns initial ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in February 2007, 
he was provided two months to respond with additional 
argument and evidence and the claim was readjudicated and the 
statement of the case was provided to the veteran in April 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
December 2006.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 30 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

The veteran underwent a January 2004 VA examination.  The 
veteran was casually dressed and adequately groomed.  Speech 
was intelligible, fluid and of rapid rate.  The veteran was 
oriented and alert to person, place and time.  No obsessive 
or ritualistic behavior was reported or observed.  There was 
no evidence of perceptual disturbance.  His thought processes 
were relevant and logical.  There were no reported or 
observed behaviors that would suggest the presence of 
hallucinations or delusions.  The veteran was fully 
cooperative.  Affect was reactive and generally appropriate.  
The veteran denied suicidal or homicidal thoughts.  Eye 
contact was adequate.  The veteran denied appetite 
disturbances.  The veteran reported generally adequate sleep, 
with periodic bedwetting and nightmares.  The Folstein Mini-
Mental status examination was administered, with the veteran 
scoring in the normal range of quantitative performance.  The 
Beck depression inventory was administered with the veteran's 
scores falling into the normal range, with mild subjective 
symptoms.  The veteran reported disappointment in himself, 
diminished initiative and decreased libido.  The veteran had 
begun Paxil two months before and reported a significant 
improvement.  Insight and judgment appeared normal.  Based on 
his PTSD alone, the examiner assigned a GAF score of 64 for 
mild to moderate symptoms.  The examiner also noted the 
presence of other problems.  The examiner noted that the 
veteran had intermittent explosive disorder.  

The veteran was referred to the geropsychiatry outpatient 
clinic for the evaluation of depression in March 2004.  The 
veteran reported having nightmares and sleep disturbance 
since his separation from service.  The veteran's wife 
indicated that the veteran would, in the past, speak in 
Korean in his sleep.  The veteran reported a history of 
threatening and argumentative behavior.  He tended to argue 
with neighbors and lost his temper readily.  The veteran 
admitted struggles with depression in the past.  He admitted 
losing jobs due to losing his temper.  The veteran denied 
psychotic, manic or suicidal thoughts.  The veteran stated 
that he felt anxious all the time, with panic attacks.  The 
veteran reported that he had started on Paxil, and had 
significant improvement.  He denied feeling depression or as 
anxious as in the past, but claimed not to have a lot of 
patience.  The veteran still had some nightmares, but his 
wife reported that she would wake him up and help him.  The 
veteran had some occasional bedwetting.  

The veteran was seen in November 2004.  The veteran had full 
affect, intact insight and judgment.  The veteran was alert 
and oriented.  He was euthymic on exam.  The veteran appeared 
stable on his current medication and had started a PTSD 
outpatient group therapy program.  The veteran's GAF score 
was noted to have been 55 in March.  His GAF score was 
adjusted to 65.

The veteran was seen in September 2005 after transferring to 
the care of a different doctor.  His most recent GAF score 
was noted to be 70.  The veteran was alert and oriented.  His 
speech was clear.  His mood was euthymic and judgment was 
intact.  The veteran's thought content was normal.  Affect 
was appropriate.  He reported sleeping fairly well.  He 
reported the occasional flashback, but was able to handle 
them.  He denied any suicidal ideation.  The veteran reported 
doing chores, limited exercise of walking around the block 
and driving with his wife.

The veteran was seen in March 2006 after spending four months 
in Texas.  The veteran reported flashbacks about three to 
four times a month.  The veteran denied any suicidal thoughts 
and psychotic symptoms.  He planned to go to Michigan to 
visit friends.  He received another GAF score of 70.

The veteran was seen again in September 2006.  He reported 
occasional flashbacks and nightmares, with bedwetting and 
nightsweats.  The veteran's hygiene was fair.  He was alert 
and oriented.  He was able to care independently for himself.  
His speech was clear, his judgment intact, and impulse 
control fair.  The veteran had no psychotic symptoms, 
suicidal or homicidal thoughts.  His mood was anxious and his 
affect appropriate.  He was given a GAF of 65.

The veteran also underwent a December 2006 VA examination.  
The veteran reported "great" relationships with his three 
sons.  He indicated some increased conflict with his wife 
over the last several years and that he isolated and tried to 
"walk away" from conflicts.  The veteran denied any 
assaultive behavior, suicidal or homicidal ideation since his 
previous VA examination.  The veteran was alert and oriented 
to time, place and person.  He was aware of the reason for 
this evaluation.  The veteran was adequately groomed, 
casually dressed and appeared his stated age.  He maintained 
good eye contact and was mildly anxious, displaying a full 
range of affect.  Thought content was logical and thought 
processes were coherent.  He denied any significant short or 
long term memory difficulties.  He did describe occasional 
concentration difficulties, though none were evident during 
the evaluation.  The veteran denied any delusions or 
hallucination.  Insight and judgment appeared relatively 
intact.  The veteran continues to report intrusive thoughts 
two to three times per week.  He reports distressing dreams 
related to his war experiences that occur approximately twice 
a week.  He has night sweats with these dreams, but no longer 
has bedwetting.  He also reported occasional flashbacks.  The 
veteran reported avoiding thoughts, emotions and 
conversations associated with his trauma.  The veteran limits 
his viewing of media coverage of the current war and avoids 
war movies.  The veteran described a mild sense of anhedonia 
and detachment from others.  The veteran reported problems 
with irritability and anger outbursts.  The veteran estimated 
that he had two significant outbursts in the past year.  The 
veteran noted he has a quick temper and becomes easily 
agitated.  The veteran described chronic hypervigilance, an 
exaggerated startle response and mild concentration 
difficulties.  The veteran did not endorse panic attacks.  
The examiner indicated that the veteran also met the criteria 
for intermittent explosive disorder, depressive disorder, not 
otherwise specified, and generalized anxiety disorder, all 
secondary to PTSD.  The examiner indicated that the veteran's 
functional impairments have moderately reduced his social and 
industrial capacity.  The overall GAF score was 60.  

The most recent evaluation is an April 2007 private report.  
The veteran reported stressors of combat and jet planes doing 
"spirals overhead."  The examiner indicated that the 
veteran had severe depression.  The veteran was administered 
the Beck Anxiety Inventory, with responses in the moderate to 
severe category.  These included panic attacks and anxiety.  
The number of attacks and their frequency was not reported.  
The veteran responded to the attention-deficit questionnaire, 
which showed severe problems.  The veteran is not, however, 
service connected for this condition.  On the PTSD 
questionnaire, the veteran reported panic attacks, 
flashbacks, anxiety, sleep disturbance, poor concentration, 
distractibility, decreased self-esteem, mood swings, poor 
memory, disorganization and anger.  On examination, the 
veteran was alert, oriented and cooperative.  His affect was 
pleasant and anxious.  His speech was of normal rate and 
rhythm.  There was no evidence of formal thought or thought 
content disorder such as delusions or hallucinations.  The 
veteran had a good fund of general knowledge and intellect 
was average.  In discussing combat experiences, he 
"defines" significant flashbacks, dreams and startle 
reaction.  The examiner concluded that the veteran was 70% 
disabled due to PTSD and related problems.  With his 
attention deficit and other problems, the examiner concluded 
that the veteran was unemployable.  The veteran was given a 
GAF score of "52 or less."

In light of the April 2007 private evaluation, indicating 
unemployability, the Board has also considered whether a 100 
percent rating is warranted.  The veteran does not display 
symptoms such as gross impairment in thought processes, 
persistent delusions or hallucinations, grossly inappropriate 
behavior.  He does not present a persistent danger of hurting 
himself or others.  The veteran reportedly does some chores 
and presents to examination appropriately dressed with good 
hygiene.  The veteran is also oriented to time or place.  The 
veteran has some memory trouble, but both long and short term 
memory are intact.  The Board finds that the veteran does not 
have total occupational and social impairment due to any of 
the symptoms of the 100 percent rating, and none of his 
reported symptoms resemble or equal those symptoms.  A 100 
percent rating is not warranted.  

The Board has also considered whether the veteran should 
receive a 70 percent rating.  There has been a single 
notation of suicidal ideation, without intent, at the April 
2007 evaluation.  The veteran has not reported and is not 
shown to have obsessional rituals.  The veteran's speech and 
general communication have been logical and goal directed; 
there is no evidence of intermittently illogical, obscure, or 
irrelevant speech.  While the veteran does have depression, 
his ability to function independently has not been impaired.  
The veteran has some impaired impulse control in the form of 
unprovoked irritability, but there does not appear to be any 
associated violence.  There is no indication of spatial 
disorientation.  The veteran has not neglected his personal 
appearance and hygiene.  The veteran's judgment and thinking 
have been intact on all of the evaluations of record.  The 
veteran is retired, and evaluation of the impact of his PTSD 
on work functioning is not possible.  In short, the veteran 
does not have deficiencies in most areas.  A rating of 70 
percent is not warranted.  

Similarly, the veteran does not have occupational and social 
impairment with reduced reliability and productivity.  The 
veteran's affect has been appropriate at all examinations.  
Again, the veteran's speech and communication have been 
logical and goal-directed, without circumstantial, 
circumlocutory, or stereotyped speech.  The veteran has begun 
to report some panic attacks at the April 2007 evaluation, 
though the frequency is unclear.  The veteran's cognitive 
functioning remains intact, and there appears to be no 
difficulty in understanding complex commands.   The veteran 
has reported some subjective memory impairment; however, both 
short- and long-term memory have been intact on all 
examinations.  The veteran's irritability, anger and mood 
swings show some impaired judgment.  The veteran does not 
have impaired abstract thinking.  He does have some 
disturbances of motivation and mood, including depression, 
mood swings, low self-esteem and chronic sleep impairment.  
The Board notes that many of these symptoms also appear in 
the criteria for 30 percent, such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Using the veteran's GAF scores as a guide to 
severity, at worst, the veteran had a 52 GAF, indicating 
"moderate" symptoms.  Generally, the veteran has GAF scores 
of 65 to 70, indicating "mild" symptoms.  The Board finds 
that the veteran's PTSD symptoms more closely approximate the 
criteria for a 30 percent rating.  An initial increased 
rating in excess of 30 percent is not warranted.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for an initial rating in excess of 30 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for PTSD is not inadequate.  As 
fully detailed above, higher disability ratings are available 
for such a disorder where a totality of circumstance test is 
met, using the schedular criteria as guidance.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  His complained of symptoms are those contemplated by 
the General Ratings Formula.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


REMAND

The Board must remand the veteran's tinnitus claim.  In the 
April 2008 single-judge opinion, the VA examination report on 
which the Board relied in deciding the claim was found to be 
inadequate.  The examiner did not address whether the 
veteran's claims of tinnitus at separation were credible when 
concluding that there was no evidence of tinnitus at 
separation.  The Board must remand for another opinion which 
takes into account the veteran's report of tinnitus in 
addition to the contemporaneous medical evidence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran's claims file for a 
medical opinion to determine if the 
diagnosis of tinnitus is as likely as not 
etiologically related to service.  The 
examiner must discuss the merits of the 
claim in light of the veteran's reports of 
having tinnitus at separation and the 
veteran's service treatment records.  The 
claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


